Exhibit 10.1

 

 

Notice of Grant of Stock Options and Option

Agreement—Performance-Based

 

 

Marvell Technology Group Ltd.

ID: 77-0481679

Canon’s Court

22 Victoria Street

Hamilton HM 12, Bermuda

 

 

[Name]

[Address]

 

Option Number:

Plan:

ID:

 

Effective [Date], you have been granted a Non-Qualified Stock Option (the
“Option”) to buy xxx,xxx shares of Common Stock of Marvell Technology Group Ltd.
(the “Company”) at $ [EXERCISE PRICE] per share.

The total aggregate exercise price of the Option granted is
$                    .

This Option shall become vested and exercisable according to the performance
criteria described below, assuming no termination of your Continuous Service
prior to each vesting date. For purposes of determining vesting, the following
terms shall be used:

 

  •  

Modified GAAP Operating Margin with respect to a company shall mean its
operating margin determined by adjusting operating margin calculated under
generally accepted accounting principles (“GAAP Operating Margin”) to exclude
the impact of (i) non-cash stock-based compensation charges recognized under
Statement of Financial Accounting Standard No. 123(R), and (ii) non-cash
acquisition-related charges, including intangible amortization and in-process
research and development charges.

 

  •  

Performance Peer Group shall mean Altera Corporation, Analog Devices, Inc.,
Broadcom Corporation, LSI Corporation, Micron Technology, Inc., National
Semiconductor Corporation, Nvidia Corporation, Sandisk Corporation, UTStarcom,
Inc. and Xilinx, Inc. The list of companies in the Performance Peer Group shall
not change unless they are acquired, go private or declare bankruptcy in which
case they will be dropped from the group. If a company in the Performance Peer
Group is not current or timely in its financial reporting at the time
calculations are made, that company will be disregarded for purposes of
determining performance. If in any quarter, the number of companies remaining in
the Performance Peer Group drops below eight, the Performance Peer Group will be
expanded to include the US-based publicly traded companies in the Philadelphia
Stock Exchange’s Semiconductor Index, or SOX, at that point in time.

 

  •  

Full Year Modified GAAP Operating Margin for the Company will be calculated as
the Modified GAAP Operating Margin for the Company’s fiscal year in each of FY10
for Tranche 1, FY11 for Tranche 2, FY12 for Tranche 3, FY13 for Tranche 4 and
FY14 for Tranche 5. With respect to the Performance Peer Group, Full Year
Modified GAAP Operating Margin will be calculated as the cumulative Modified
GAAP Operating Margin for the four most recently completed fiscal quarters
ending on or before the close of the Company’s fiscal year from each company in
the Performance Peer Group. The Modified GAAP Operating Margin calculation will
be done on an annual basis for each Tranche as set forth below:

 

Tranche 1:

   The Full Year Modified GAAP Operating Margin shall be the four most recently
completed fiscal quarters ending on or before the end of the Company’s FY10.

Tranche 2:

   The Full Year Modified GAAP Operating Margin shall be the four most recently
completed fiscal quarters ending on or before the end of the Company’s FY11.

Tranche 3:

   The Full Year Modified GAAP Operating Margin shall be the four most recently
completed fiscal quarters ending on or before the end of the Company’s FY12.



--------------------------------------------------------------------------------

Tranche 4:

   The Full Year Modified GAAP Operating Margin shall be the four most recently
completed fiscal quarters ending on or before the end of the Company’s FY13.

Tranche 5:

   The Full Year Modified GAAP Operating Margin shall be the four most recently
completed fiscal quarters ending on or before the end of the Company’s FY14.

 

 

•

 

Target Modified GAAP Operating Margin is equal to the 60th percentile or greater
of the Full Year Modified GAAP Operating Margin for the Performance Peer Group
in the Tranche for which it is calculated (the “Target”). For example, if in
FY10 the calculation of Full Year Modified GAAP Operating Margin is calculated
for 10 companies in the Performance Peer Group then the Company would need to
equal or exceed six of the companies in the Performance Peer Group.

 

  •  

10-K Due Date shall mean, with respect to a performance period, the prescribed
due date on which the Company’s Report on Form 10-K is required to be filed with
the SEC for the fiscal year of such performance period.

 

  •  

For purposes of this agreement, GAAP shall mean generally accepted accounting
principles in the United States.

 

  •  

For purposes of this agreement, FY10 shall mean the fiscal year ending
January 30, 2010, FY11 shall mean the fiscal year ending January 29, 2011, FY12
shall mean the fiscal year ending January 28, 2012, FY13 shall mean the fiscal
year ending February 2, 2013 and FY14 shall mean the fiscal year ending
February 1, 2014.

Twenty-five percent (25%) of the Shares subject to the Option (“Tranche 1”)
first will be eligible to vest on the FY10 10-K Due Date. If the Company’s Full
Year Modified GAAP Operating Margin equals or exceeds the Target for FY10, you
will vest in Tranche 1. If you do not vest in Tranche 1 on such date, the number
of Shares subject to Tranche 1 will be added to Tranche 2.

Twenty-five percent (25%) of the Shares subject to the Option, plus any shares
from earlier tranches that did not vest (“Tranche 2”) will be eligible to vest
on the FY11 10-K Due Date. If the Company’s Full Year Modified GAAP Operating
Margin equals or exceeds the Target for FY11, you will vest in Tranche 2. If you
do not vest in Tranche 2 on such date, the number of Shares subject to Tranche 2
will be added to Tranche 3.

Twenty-five percent (25%) of the Shares subject to the Option, plus any shares
from earlier tranches that did not vest (“Tranche 3”) will be eligible to vest
on theFY12 10-K Due Date. If the Company’s Full Year Modified GAAP Operating
Margin equals or exceeds the Target for FY12, you will vest in Tranche 3. If you
do not vest in Tranche 3 on such date, the number of Shares subject to Tranche 3
will be added to Tranche 4.

Twenty-five percent (25%) of the Shares subject to the Option, plus any shares
from earlier tranches that did not vest (“Tranche 4”) will be eligible to vest
on the FY13 10-K Due Date. If the Company’s Full Year Modified GAAP Operating
Margin equals or exceeds the Target for FY13, you will vest in Tranche 4. If you
do not vest in Tranche 4 on such date, the number of Shares subject to Tranche 4
will be added to Tranche 5.

The remaining number of shares from earlier tranches that did not vest (“Tranche
5”) will be eligible to vest on the FY14 10-K Due Date. If the Company’s Full
Year Modified GAAP Operating Margin equals or exceeds the Target for FY14, you
will vest in Tranche 5. If you do not vest in Tranche 5 on such date, this
Option shall terminate and be of no further force or effect.

All interpretations and determinations with respect any required calculations or
determinations hereunder (including without limitation, the determination of
Full Year Modified GAAP Operating Margin and Target shall be made by the
Executive Compensation Committee of the Board, whose decisions shall be final
and binding on all persons.

The Option shall expire on December 15, 2018, subject to earlier termination as
set forth in the attached Option Agreement and this Notice of Grant.

 

 

 

-2-



--------------------------------------------------------------------------------

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Amended and Restated 1995 Stock Option Plan, as amended, the
Option Agreement and Appendix thereto, all of which are attached and made a part
of this document.

 

 

 

 

Marvell Technology Group Ltd.

 

 

Date

 

 

 

 

[Name]

 

 

Date

 

 

-3-